Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to a 371 application filed on 05/17/2021 claiming priority to PCT/CN2019/082431 filed on 04/12/2019, in which claims 1-17 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to CHINA 201811376866.7 filed on 11/19/2018. The certified copy of priority has been filed on 05/17/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 05/18/2021, 01/06/2022, and 11/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 17 recites a “A computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. See specification, Published Current Application, paragraph [0119], which gives examples of embodiment(s) is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer-readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer-readable storage medium” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
Examiner’s Note

Claims 1-10 refer to "A video encoding method”, Claims 11-15 refer to "A video encoding apparatus”, Claim 16 refers to "An electronic device”, and, Claim 17 refers to "A computer-readable storage medium”. Claims 11-17 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Please consider prior art, Berbecel (US 20130142250 A1), Fig. 8, during response to this office action. 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170085892 A1), hereinafter Liu, in view of Hiraoka et al. (US 20140161184 A1), hereinafter Hiraoka. Claims 11, 16 and 17 can be rejected similarly.

	Regarding claim 1, Liu discloses a video encoding method, comprising (Abstract): acquiring an image to be encoded, and acquiring status information of each macroblock in the image to be encoded ([0006]); dividing the image to be encoded into a plurality of status regions according to the status information of the each macroblock ([0011], [0014]); determining a quantizer parameter adjustment value of each of the plurality of status regions in the image to be encoded according to a preset quantizer parameter value table ([0064]); acquiring a quantizer parameter encoding value of each macroblock in a reference frame image of the image to be encoded; determining a quantizer parameter encoding value of the each macroblock in the image to be encoded according to the quantizer parameter encoding value of the each macroblock in the reference frame image and the quantizer parameter adjustment value of each of the plurality of status regions in the image to be encoded ([0149]); and compressing and encoding the image to be encoded by using the quantizer parameter encoding value of the each macroblock in the image to be encoded ([0109]).
	Liu discloses all the elements of claim 1 but Liu does not appear to explicitly disclose in the cited section quantizer parameter adjustment.
	However, Hiraoka from the same or similar endeavor teaches quantizer parameter adjustment ([0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Hiraoka to achieve higher image quality (Hiraoka, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Allowable Subject Matter

Claim 2-10, and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487